EXHIBIT 32.02 CERTIFICATION PURSUANT TO RULE 13a-14(b) OF THE SECURITIES EXCHANGE ACT OF 1934 AND 18 U.S.C. SECTION 1350 In connection with the Quarterly Report of SWK Holdings Corporation (the “Registrant”) on Form10-Q for the quarterly period ended March 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Charles M. Jacobson, Chief Financial Officer of the Registrant, certify, in accordance with Rule13a-14(b) of the Securities Exchange Act of 1934 and 18U.S.C. Section1350, that to the best of my knowledge: (1)The Report, to which this certification is attached as Exhibit32.02, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. May 14, 2013 /s/ CHARLES M. JACOBSON Charles M. Jacobson Chief Financial Officer A signed original of this written statement required by Rule13a-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350 has been provided to the Registrant and will be retained by the Registrant and furnished to the Securities and Exchange Commission or its staff upon request.
